Citation Nr: 1718926	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left heel disability.

2. Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran service on active duty from August 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision the RO denied service connection for left heel disability and left ankle disability.

In May 2015 the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the claims file.

In September 2015 the Board remanded issues including service connection for disabilities of the left heel and ankle to the RO for additional action.

The issues on appeal previously included service connection for residuals of head injury. In a May 2016 rating decision the RO granted service connection for traumatic brain injury (TBI). The RO assigned staged ratings for that disability. The Veteran has filed a notice of disagreement (NOD) initiating an appeal of the rating assigned for the later period. The appeal of the rating is pending before the RO; the rating issue is not presently before the Board.


FINDINGS OF FACT

1. Left heel bruise injury and ongoing wear and tear during service were followed by post-service episodes of left heel pain and diagnosis of left heel spur and plantar fasciitis.

2. The Veteran does not have current disability of the left ankle.


CONCLUSIONS OF LAW

1. Current left heel disability including bone spur and plantar fasciitis was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. No left ankle disability was incurred or aggravated in service or is presumed to be service connected. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in April 2009 and July 2009. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the May 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO substantially fulfilled the instructions in the 2015 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Heel and Left Ankle

VA has established service connection for disability of the Veteran's right lower extremity, described as right foot plantar fasciitis. The Veteran contends that heavy use and injuries of his left heel and left ankle during in service led to current chronic disabilities of the left heel and left ankle. He states that the left heel and left ankle problems developed from the same events, so the Board is discussing the claims together.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, 

service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is among the conditions listed in 38 C.F.R. § 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the Veteran's service, in outpatient treatment in February 1982 he reported a bruise of his left heel. The treating clinician found discoloration, slight swelling, and evidence of moderate pain to touch. The clinician's impression was a bruised heel. The clinician prescribed light duty for three days. In examination of the Veteran in July 1983 for separation from service the examiner marked normal for the condition of his feet and lower extremities.

In February 2009 the Veteran submitted a claim for service connection for several disorders including right ankle disability and left heel and ankle problems. In September 2009 he wrote that the problems with his feet and ankles came from his experience in service road marching at extreme speeds for long distances while wearing boots that would not meet present standards.

On a VA ankle examination in November 2011 the Veteran reported that he sustained a right ankle fracture in 1972, before service. He stated that during service he experienced increased right ankle pain that continued after service. The examination report did not reflect any complaints involving his left ankle. On examination the left ankle had full ranges of motion. In the left ankle there was no evidence of pain on motion, tenderness, pain on palpation, weakness, or laxity.

In a VA podiatry consultation in February 2012 the Veteran reported that right foot and ankle issues had followed him since his service. He also stated that he had sharp pain in his left heel with weightbearing. X-rays showed a plantar spur from the calcaneus and some calcification of the posterior tibial artery. The treating podiatrist's impression was chronic arthralgia of the left heel. The Veteran was fitted with orthotics. In treatment in May 2012 he reported some slow improvement in his left heel pain.

A VA podiatry consultation in August 2013 focused mainly on problems with the Veteran's right foot. The podiatrist found that the Veteran had plantar fasciitis of the right foot and pes planus of both feet. The podiatrist stated that activity while wearing combat boots in service more likely than not contributed to past and current foot problems and discomfort, but that it could not be said that the combat boots were the absolute cause of his problems.

In the May 2015 Board hearing the Veteran said that in service he was an infantryman and that he engaged in extensive physically demanding training and maneuvers, often while carrying a very heavy backpack. He related that he wore the standard, very uncomfortable, leather boots. He reported that on one hike, while running down a mountain carrying a heavy backpack, his left heel struck a stone. He stated that he experienced sharp pain and fell down. He stated that his service treatment records show that he went to sick call for the injury and was put on light duty for a couple of days. He asserted that the injury was the start of his left heel problems. He indicated that after that injury the left heel pain eventually resolved, but returned later in service during training in the field. He reported that when the pain abated he resolved to carry on despite it and he did not seek treatment. He stated that problems with his left ankle developed together with the left heel injury and pain during service. He reported that in 1984, soon after his separation from service, he experienced pain in those areas again while playing basketball. He reported that he did not seek treatment then but addressed the pain by keeping weight off of his left foot and ankle for a while. He indicated that over the years following service the symptoms recurred fairly regularly. He indicated that in VA treatment in recent years x-rays showed a bone spur and he began to use shoe inserts. He expressed his impression that VA clinicians he saw for foot and ankle problems were not sufficiently thorough in examining him and addressing the problems.

In May 2015 the Veteran saw private podiatrist D. M., D.P.M. The Veteran reported that in his right and left feet he had constant shooting and stabbing pain and, at night, occasional mild numbness and tingling. He stated that the symptoms began during his military service in the 1980s, with onset that was sudden and not due to injury. He explained that the symptoms started when he wore combat boots. He indicated that he believed that he had spurring in his left heel. Dr. M. noted tenderness of the calcaneus and plantar fascia in the left and right feet. He observed that the Veteran's gait was non-antalgic. Imaging of the left foot showed an inferior calcaneal spur at the insertion of the plantar aponeurosis. In treatment with Dr. M. in June 2015 the Veteran reported chronic bilateral foot pain of over 30 years duration. Dr. M. stated that he had reviewed the Veteran's service medical records. Dr. M. expressed his belief, with a reasonable degree of clinical probability, that the Veteran's current complaints stemmed from injury sustained while in active military service.

In VA treatment in May 2015 the Veteran reported ongoing heel pain and medial arch discomfort, especially with walking.

In a July 2015 letter the Veteran wrote that during his service as a Marine rifleman he engaged in ongoing and very physically demanding training. He stated that the standard leather boots that he wore offered little or no support for the foot or ankle. He related that he sustained left heel injury in February 1982, which was treated with light duty, and aggravation of that injury in June 1982, for which he did not seek treatment but which he addressed with rest. He stated that since service he had continued to experience problems with his left and right feet and ankles.

In a July 2015 letter Dr. M. wrote that he saw the Veteran beginning in May 2015. He stated that he reviewed the Veteran's service medical records and considered the Veteran's account of his problems with his feet and ankles over the years. Dr. M. found that medical records supported that "in all likelihood" the problems in the Veteran's feet and ankles began after the incident in February 1982. Dr. M. also noted that the Veteran's service duties included intense training. Dr. M. stated the opinion that it is as likely as not that the current disabilities affecting the Veteran's feet, ankles, and heel are directly related to the strenuous physical requirements of his duties during service.

On VA examination in December 2015 the Veteran reported that during service he sustained injury to his left ankle and foot. He stated that he sought medical attention and it was treated as a sprain. He related that the pain never resolved, and that presently he had constant pain in his left heel. He indicated that he used orthotics constantly. On examination the left ankle had normal ranges of motion, with no evidence of pain on motion. The ankle had no tenderness or pain on palpation. The ankle had normal muscle strength. X-rays did not show any arthritis of the left ankle. The examiner stated that on examination the left ankle was normal, with no evidence of pathology. In the left foot there was mild tenderness at the plantar fascia origin, which the examiner assessed as left foot plantar fasciitis. The examiner reported having reviewed the Veteran's claims file. The examiner expressed the opinion that it is less likely than not that a left ankle disability was incurred in service. He explained that the left ankle did not have a current disability. The examiner opined that it is less likely than not the Veteran's symptomatic left foot plantar fasciitis and calcaneal heel spurs were incurred in service. He explained that there was no evidence to support continuity of the problem from service through over 30 years after service. He opined that it was much more likely that the current pathology was incidental and not related to the pathology during service.

In March 2016 it was reported that VA x-rays of the Veteran's heels showed bone spurs on both heels. In May 2016 the Veteran reported ongoing chronic heel and plantar foot pain. X-rays showed a spur on the plantar aspect of the calcaneus.

In July 2016 a VA physician reviewed the Veteran's claims file. The reviewer provided the opinion that it is less likely than not that the current plantar fasciitis and calcaneal spur of the Veteran's left foot were caused or aggravated by injury or other events in service. In explanation, the reviewer noted the February 1982 treatment in service for bruise of the left heel, the absence of records of further treatment for the left lower extremity during service, and the finding of normal condition of the left lower extremity on the July 1983 service separation examination. The reviewer noted the absence of records of treatment for left foot or ankle problems until many years after service. The reviewer noted an October 2015 private treatment record that reflects the Veteran report that he jogged four miles a day. The reviewer noted that Dr. M.'s opinion did not address the Veteran's post-service activity.

In February 2017 Dr. M. reported having reviewed records of treatment of the Veteran from during service and since service. Dr. M. expressed the opinion that the Veteran's foot pain is most likely caused by or a result of high impact ambulation during service. Dr. M. explained that the Veteran's pes planus foot structure requires orthotic support for extended ambulation, and that such support was not present in his military boots during service. He opined that unsupported ambulation during service resulted in heel spurs and chronic plantar fasciitis.

In the absence of medical evidence that disabling arthritis became manifest in the Veteran's left heel or left ankle during the year following his separation from service, there is not a basis to presume service connection for arthritis in either of those areas.

Findings from Dr. M and VA clinicians sufficiently establish current disability affecting the Veteran's left heel, with diagnoses of a heel spur and plantar fasciitis. His service treatment records show a bruise injury of his left heel during service in 1982. That injury, and his accounts of ongoing effects on his feet during service from persistent heavy physical demands exacerbated by no supportive boots, combine to form a fairly persuasive picture of injury during service of his feet generally and his left heel specifically. His claim of service connection for left heel disability thus turns most significantly on whether the evidence is sufficiently supportive of a nexus between the injury in service and the current disability.

The Veteran essentially contends that the nexus between events in service and current disability is continuity; that the bruise injury and heavy activity produced recurrent and ongoing pain during and after service and through the present. The separation examination finding that his feet were in normal condition works against a picture of continuity, as do the lapse of many years between service and the earliest post-service medical record reflecting left heel pain, and the December 2015 and July 2016 opinions from VA physicians. On the other hand, continuity is supported by the Veteran's accounts of fairly frequently recurring episodes of left heel pain from service forward, and by the opinion of Dr. M. The VA podiatrist who saw the Veteran in August 2013 opined that the combat boots he wore in service more likely than not contributed to past and current foot problems and discomfort, but could not be said to be the absolute cause of those problems. That opinion supports a limited nexus but limits the scope of the nexus.

The Veteran is in a position to recall the recurrence of left heel pain over the years following service. His statements that for many years he carried on through pain episodes without seeking treatment are plausible; so the period without treatment is noticeable but not strong evidence against continuity of symptoms. Dr. M. has not discussed post-service stresses on the Veteran's feet, but he has reviewed his service and post-service treatment records and has considered the Veteran's account of the symptom history. Overall Dr. M.'s opinion supporting continuity carries reasonable persuasive weight. The views of the VA 2015 examiner and the 2016 VA reviewer on continuity also have reasonable but not overwhelming persuasive weight. Each of those physicians is qualified and reviewed the relevant evidence, but each assigned little to no persuasive weight to the Veteran's lay accounts of recurrence and continuity of symptoms. On careful consideration, the evidence against continuity of left heel symptoms after service does not outweigh the evidence for such continuity. The weight of the evidence for and against continuity is approximately balanced. Giving the benefit of the doubt to the Veteran, the Board accepts that acute injury and ongoing stress to the left heel during service produced pain that recurred and continued after service, such that current left heel spur and plantar fasciitis is related to the injury and symptoms during service. The Board grants service connection for those current disorders. 

When the Veteran was treated in service for left heel bruising there was no notation of symptoms affecting his left ankle. After service, on VA examinations in November 2011 and December 2015 examiners found no current disability of the left ankle. In February 2012 VA x-rays of the left foot showed some calcification of the posterior tibial artery, but the consulting podiatrist did not diagnose any disorder affecting the left ankle. Dr. M. has opined regarding disorders of the right and left feet and right and left ankles generally, but he has not identified a specific disorder of the left ankle. The preponderance of the assembled evidence is against the existence of any current disability of the Veteran's left ankle. In the absence of evidence of a current left ankle disability, the Board denies service connection for left ankle disability.


ORDER

Entitlement to service connection for left heel disability including heel spur and plantar fasciitis is granted.

Entitlement to service connection for left ankle disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


